Citation Nr: 0943231	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-18 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, to include as being secondary to service-
connected diabetes mellitus type II.

2.  Entitlement to service connection for hypertension, to 
include as being secondary to service-connected diabetes 
mellitus type II.

3.  Entitlement to service connection for a heart condition, 
to include as being secondary to service-connected diabetes 
mellitus type II.

4.  Entitlement to service connection for peripheral 
neuropathy bilateral upper and bilateral lower extremities, 
to include as being secondary to service-connected diabetes 
mellitus type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to July 
1983.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in St. Louis, Missouri.  

By its March 2006 rating decision, among other actions, the 
RO denied service connection for erectile dysfunction, 
hypertension, a heart condition, and peripheral neuropathy of 
the bilateral upper and lower extremities, on both a direct 
and secondary service connection basis.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Issues not on appeal

By its March 2006 rating decision, the RO also granted 
service connection for diabetes mellitus type II with a 20 
percent rating, effective from June 10, 2004, and denied an 
increased rating higher than 20 percent for service-connected 
degenerative joint disease of the lumber spine.  The Veteran 
has not disagreed with these decisions.  Therefore, they are 
not in appellate status, and they will be discussed no 
further herein.   





REMAND

The Veteran contends that his diagnosed peripheral neuropathy 
of the upper and lower extremities, hypertension, a heart 
disorder, and erectile dysfunction were caused and/or 
aggravated by his service connected diabetes mellitus.

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 
7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Review of the record indicates that the Veteran was first 
diagnosed with diabetes mellitus type II during June 1998.  
By its March 2006 rating decision, the RO granted service 
connection for diabetes mellitus type II with a 20 percent 
disability rating, effective from June 10, 2004.

VA treatment records show a history of diagnoses and 
treatment for erectile dysfunction, hypertension, congestive 
heart failure, atrial fibrillation, and chronic 
anticoagulation for atrial fibrillation.  The Board notes 
that the Veteran's primary care VA physician, Dr. M.A.K., 
provided a statement dated in June 2005 that states that the 
Veteran had been diagnosed with diabetes mellitus type II 
during June 1998, but that he currently had no complications 
that were directly due to diabetes mellitus.  This statement 
is merely a form with checked boxes.  It contains no written 
comments or rationale for the opinion given. 

However, in July 2006, the Veteran filed a statement dated in 
April 2006 from Dr. D.B., who stated that the Veteran has 
diabetes with congestive heart failure, chronic atrial 
fibrillation, peripheral neuropathy, and hypertension.  
Implicit in the statement is that such disorders are related 
to the Veteran's service-connected diabetes type II.  

The Board notes that the Veteran has not been provided VA 
compensation and pension examinations in connection with his 
claims of secondary service connection.   Pursuant to VA's 
duty to assist, VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  In connection 
with initial service connection claims, a medical examination 
or medical opinion may be deemed necessary where the record 
contains competent medical evidence of a current diagnosed 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the claimed 
disability may be associated with the established event, 
injury or disease in service.  See McLendon v. Nicholson, 20 
Vet App. 79, 83 (2006).  [In this case, on a secondary 
service connection basis, the issue is whether the Veteran's 
diagnosed disabilities are related to his service-connected 
diabetes mellitus type II.] 

The Board notes that, in an October 2009 informal hearing 
presentation, the Veteran's representative contended that the 
Veteran should be provided VA examinations to determine if 
his claimed conditions are secondary to his diabetes.  
Inasmuch as the Veteran has been diagnosed with erectile 
dysfunction, hypertension, heart conditions, and peripheral 
neuropathy; he is service-connected for diabetes mellitus 
type II; and there is a medical opinion that most of these 
disorders are related to the service-connected diabetes type 
II, the Board agrees that a remand is needed in order to 
obtain appropriate examinations and nexus opinions.  

The Board further notes that a May 2006 VA treatment report 
noted that the Veteran has a private cardiologist, Dr. J.  
The Veteran's representative also requested that a remand 
should seek to obtain Dr. J.'s treatment records.  The Board 
agrees that a remand is needed to obtain additional treatment 
records, including from Dr. J., from Dr. D.B., and from the 
Fayetteville VAMC up-to-date since May 9, 2006.         

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify, and 
provide releases for any additional, 
relevant private treatment records that 
he wants VA to help him obtain.  
Specifically request releases for 
obtaining treatment records from Dr. P. 
and from Dr. D.B.  If he provides 
appropriate releases, or identifies any 
VA treatment (other than from the 
Fayetteville VAMC), assist him in 
obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2009).  The materials obtained, 
if any, should be associated with the 
claims file.

2.  Obtain treatment records from the 
Fayetteville VAMC from May 9, 2006, to 
the present time.  The materials 
obtained, if any, should be associated 
with the claims file.

3.  After the above requested 
development has been 
accomplished, he RO should also 
arrange for a physician with 
appropriate expertise to review 
the Veteran's VA claims folder 
and provide an opinion, with 
supporting rationale, as to 
whether it is at least as likely 
as not (probability of 50 percent 
or greater) that: 

a.  The Veteran's diabetes 
mellitus caused or aggravated: 
(i) erectile dysfunction, (ii) 
hypertension, (iii) a heart 
disorder, and/or (iv) bilateral 
peripheral neuropathy of the 
upper and lower extremities.

b.  If it is determined that 
aggravation beyond the natural 
progress of disorders exists, the 
examiner should be asked to 
identify the baseline level of 
severity of the symptoms prior to 
aggravation and the level of 
severity of symptoms due to 
service connected aggravation.  

c. If no such relationship 
between the Veteran's diabetes 
mellitus and erectile 
dysfunction, hypertension, heart 
disorder, and/or bilateral 
peripheral neuropathy of the 
upper and lower extremities is 
found, the examiner should opine 
as to whether the Veteran's 
current erectile dysfunction, 
hypertension, heart disorder, 
and/or bilateral peripheral 
neuropathy of the upper and lower 
extremities are related to 
military service or any event 
that occurred therein.  
 
4.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


